Citation Nr: 0901493	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-00 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

A May 2005 rating decision increased the disability 
evaluation for post-traumatic stress disorder (PTSD) to 70 
percent disabling, effective December 16, 2004, and continued 
the 10 percent disability evaluation for bilateral hearing 
loss.  However, the veteran did not express disagreement with 
the decision and, thus, these issues are not before the 
Board.  Therefore, the only issue before the Board is the 
claim for entitlement to a TDIU.

In June 2008, the veteran testified before the undersigned 
Veterans Law Judge.  A transcript of that proceeding has been 
associated with the veteran's claims folder.

The record also reflects that evidence has been submitted 
directly to the Board, accompanied by a waiver of having this 
evidence initially considered by the agency of original 
jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The veteran is currently service-connected for the 
following disabilities: PTSD, evaluated as 70 percent 
disabling, hearing loss evaluated as 10 percent disabling, 
tinnitus evaluated as 10 percent disabling, and traumatic 
choroidal rupture in temporal retina of left eye evaluated as 
10 percent disabling.  The combined rating is 80 percent.  

3.  The medical and other evidence of record tends to 
indicate the veteran is unable to obtain and/or maintain 
substantially gainful employment due to his service-connected 
PTSD.


CONCLUSION OF LAW

The criteria for the establishment of a TDIU are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.340, 4.3, 4.7, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim for entitlement to a TDIU in light of 
the above, and in view of the Board's favorable disposition 
of the claim, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim for entitlement to a TDIU has been accomplished.  In 
this decision, the Board has assigned a total disability 
rating based on individual unemployability, which represents 
a complete grant of the benefit sought on appeal.  See 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, a discussion of 
VA's duties to notify and assist is not required.

II.	TDIU

The veteran contends that his service-connected PTSD has 
caused him to be unemployable.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  See 38 C.F.R. § 4.16(a) (2008).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2008).  In reaching such a determination, the central 
inquiry is whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  See 38 C.F.R. § 4.15 (2008).

In this case, the veteran's service-connected PTSD is rated 
as 70 percent disabling. Service connection is also in effect 
for traumatic choroidal rupture in temporal retina of left 
eye, hearing loss, and tinnitus, all rated as 10 percent 
disabling.  The veteran meets the percentage requirements for 
a total disability evaluation under 38 C.F.R. § 4.16 (a), 
based solely on the service-connected PTSD, rated as 70 
percent disabling.  In addition, the combined rating of the 
service-connected disabilities is 80 percent, which also 
meets the percentage requirements.  See 38 C.F.R. § 4.16.

The remaining question, therefore, is whether the veteran's 
service-connected disabilities render him unemployable.

The veteran's claim has focused on the impact that his 
service-connected PTSD has had on his employability.  The 
Board additionally notes that a review of the medical 
evidence of record does not indicate that any of the 
veteran's other service-connected disabilities have 
significantly affected the veteran's ability to obtain or 
maintain substantially gainful employment.  Thus, the Board 
will evaluate the claim for a TDIU on the basis of the 
veteran's PTSD.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes his case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The evidence of record reveals that the veteran has been 
unemployed since approximately 2002.  During the June 2008 
hearing, the veteran discussed his previous job experience.  
He stated that he worked in maintenance at the VA medical 
center, but resigned from his job because he found the 
circumstances were too stressful and felt that he could hurt 
someone.  Furthermore, he noted that his last job was as a 
driver for an office supply company, which lasted five years 
until the company was shut down.  Again, he reiterated that 
the job circumstances were stressful and that he had 
difficulty getting along with his co-workers and supervisors.  
In fact, he noted that he had a plan to hurt his supervisor, 
but that he did not proceed with it because the company was 
shut down.  However, he specifically denied any episodes 
where he lost control.  

In the October 2003 VA examination report, the veteran's PTSD 
was evaluated.  The examiner noted that the veteran was 
unable to handle any form of stress and at the present time 
was disabled and unable to be employed.  The examiner 
explained that the veteran's condition worsened over the 
years despite treatment.  The report reveals a Global 
Assessment Function (GAF) score of 45.  The Board wishes to 
note that GAF designations are based on a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness."  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Moreover, 
GAF scores ranging between 41 and 50 reflect serious symptoms 
or serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to maintain employment) 
and GAF scores ranging from 51 to 60 demonstrate moderate 
symptoms or moderate impairment in social, occupational, or 
school functioning.  See Diagnostic and Statistical Manual of 
Mental Disorders (DSM- IV), 5th edition, published by the 
American Psychiatric Association.  See also Carpenter v. 
Brown, 
8 Vet. App. 240, 242 (1995).  

In the March 2005 VA examination report, the examiner noted 
that the severity of PTSD symptoms was high and that the 
duration of the symptoms was chronic and continuous.  The 
examiner assigned a GAF score of 45, indicating serious 
symptoms.  The report further reveals that the veteran's 
symptoms had a severe effect on employability, a moderate 
effect on routine responsibilities, a severe effect on 
relationships, a severe effect on leisure activities, and a 
severe effect on quality of life.  The examiner noted that 
the veteran feared that he may hurt someone on the job.  The 
examining psychiatrist opined that the veteran was 
unemployable due to his chronic PTSD and due to his symptoms, 
he was impaired socially and occupationally.  

The medical evidence of record shows that the veteran has 
continued symptomatology of PTSD to include auditory and 
visual hallucinations, obsessive preoccupation when upset, 
social isolation, hypervigilance, depression, anxiety, and 
sleep impairment.  In the recent treatment records dated from 
2006 to 2007, the GAF scores have ranged from 50 to 53, 
indicating moderate to severe impairment.  See Diagnostic and 
Statistical Manual of Mental Disorders (DSM- IV), 5th 
edition, published by the American Psychiatric Association.

In light of the above, the Board finds that the evidence of 
record indicates that the veteran is unable to obtain and/or 
maintain substantially gainful employment due to his service-
connected disability.  The Board recognizes that the VA 
progress notes dated from 2006 to 2007 appear to show some 
slight improvement in GAF scores versus the scores assigned 
in the March 2005 and October 2003 VA examination reports.  
However, nothing in the progress notes addressed the 
veteran's employability.  Indeed, there are no other records, 
medical or otherwise, that address the veteran's 
employability.  The Board has also considered the veteran's 
June 2008 hearing testimony, especially concerning impairment 
related to PTSD and hearing loss and the effect on 
employability.  Since there is no evidence that contradicts 
the March 2005 VA examiner's opinion with respect to the 
veteran's employability, the Board finds that the evidence is 
at least in equipoise as to whether the criteria of TDIU are 
met.  Resolving all benefit of the doubt in favor of the 
veteran, the Board finds that he is entitled to the 
establishment of a TDIU.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a TDIU is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


